Citation Nr: 1303245	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a heart disorder (claimed as chest pain).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty for training ("ACDUTRA") from September 14, 1960 to March 13, 1961, and from June 4, 1983 to June 18, 1983.  He also had additional unverified periods of duty to include from March 1985 to May 1985.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida.

In October 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the St. Petersburg RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he developed a heart ailment and hypertension during ACDUTRA service and that both conditions have been chronic ever since.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2012).  The term "active military, naval, or air service" includes active duty; any period of ACDUTRA, during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012).  

In order to establish a right to compensation for a present disability, a claimant must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veterans Claims Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  This includes the duty to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  

As an initial matter, the Board observes that, although the RO made two attempts to obtain the appellant's service treatment and personnel records from the National Personnel Records Center ("NPRC"), it does not appear that the RO actually exhausted all efforts in an attempt to verify the appellant's periods of ACDUTRA, nor did it make a formal finding regarding whether the records associated with each verified period of service were present in the claims folder or were unavailable.  The Board notes that service connection could be warranted if it is determined that the Veteran has a current heart disorder or hypertension that was either incurred in or aggravated during a period of ACDUTRA.  In this regard, the Board further notes that the Veteran recently submitted a form DD 220, "Active Duty Report," which shows that he was deployed in the Army National Guard of the United States (ARNGUS) for a period of service from March to May 1985 for a period of 59 days.  Although this record was in existence during the initial May 2002 adjudication of the Veteran's claim of entitlement to service connection for a heart disorder, as well as at the time of the September 2008 rating decision, it was not obtained.  

In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the United States Court of Appeals for Veterans Claims ("Court") has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

Therefore, the Board finds that additional development is required to determine the exact dates of the appellant's service.  On remand, the RO should attempt to verify the appellant's ACDUTRA and INACDUTRA with the Puerto Rico Army National Guard through all appropriate channels.  Among other things, the RO should contact the Defense Finance and Accounting Service ("DFAS") and request records of the periods for which the appellant received pay. 

Finally, the Board notes that during the Board hearing, the Veteran reported that he was currently receiving treatment for a heart ailment and hypertension from both VA and "local" doctors.  As it is does not appear that any such private treatment reports are of record, an attempt should be made to identify and obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant an Authorization and Consent to Release Information form (VA Form 21-4142) in order to request private treatment records from medical practitioners who treated him for a heart ailment or hypertension.  After securing the necessary releases, the RO/AMC should attempt to obtain such records.  All records obtained or responses received should be associated with the claims file.  Any negative response must be included in the claims folder.

2.  If the RO is unable to secure these records, it must notify the appellant and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the appellant that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

3.  The RO should Contact the Defense Finance and Accounting Service ("DFAS"), Defense Personnel Records Imaging System ("DPRIS"), and any other federal sources (e.g., unit records, personnel records, Physical Profiles, Line of Duty determinations, referrals to civilian care, reimbursement for payment of civilian care, or SF-600s Chronological Records of Care from other departments) to verify the specific dates of the appellant's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

4.  If no records are located, contact the Puerto Rico Adjutants General Office (or other appropriate agency) and request a search for service treatment and personnel records for the appellant.  Any negative response must be included in the claims folder.

5.  The RO should enumerate (month, day, year) and verify all periods of active duty, ACDUTRA and INACDUTRA service.  This must be clear and should consist of more than just the Veteran's retirement points.  Any records obtained must be associated with the claims folder.

6.  The RO should prepare a formal finding memorandum regarding the presence or absence of service treatment records regarding each verified period of service.   The appellant should be notified of such findings and be provided with an opportunity to respond.

7.  After completion of the above, schedule the appellant for a VA examination by an appropriate provider  to determine the current nature and likely etiology of any diagnosed hypertension. The claims file must be made available to, and reviewed by, the examiners, and the examinations report must reflect that the claims file was reviewed. 

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any hypertension diagnosed is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA, or is a result of an injury incurred or aggravated during a period or periods of INACDUTRA. The examiner's opinion should consider the STRs to include episodes of chest pain in June 1983, in conjunction with the appellant's statements as to the onset of his symptoms and the continuity of symptoms, but should be aware that the appellant's exact dates of service have yet to be determined, but should be available by the time of the examination. Aggravation means that there was a permanent increase in disability beyond the natural progress of a disease during a period of ACDUTRA or of an injury during a period of ACDUTRA or INACDUTRA.

8.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted, the appellant and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

